Citation Nr: 1440381	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-23 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2013, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his hearing, the Veteran asserted that he began receiving treatment for his back at the Loma Linda VA Medical Center (MC) in 1979, just after separation from service.  He indicated that he consistently sought this treatment approximately twice per year since that time.  In addition, the Veteran testified that, for the past ten years, he had received treatment for his back at the Victorville VA Community Based Outpatient Clinic (CBOC).  The only VA outpatient treatment records that have been associated with the Veteran's claims file are from the Loma Linda VAMC and are dated from March 2010 to January 2011.  There is no indication that any records prior to March 2010 were requested from this facility or that any records at all were requested from the Victorville CBOC.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's claim of entitlement to service connection for a lumbar spine disability.  This should specifically include: records from the Loma Linda VAMC, dated from 1979 to the present, and records from the Victorville CBOC, dated from 2003 to the present.  All records and/or responses received should be associated with the claims file.

2.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

